— In action No. 1, respondent sought to recover money alleged to be due under a written agreement and to foreclose a mortgage on real property given as security for payment thereof. In action No. 2, appellant sought to rescind the agreement and the bond and mortgage executed simultaneously therewith. The actions were consolidated and tried before an Official Referee, who found in favor of respondent. Judgment unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Hallinan, JJ. [See post, p. 838.]